Pee Curiam.
This is an appeal by the defendant from a judgment for plaintiff on a second trial in the Essex Circuit Court. The grounds of appeal urged are that the trial judge should have controlled the case by nonsuit or direction of a verdict in favor of the defendant. The case was before the court on defendant’s appeal from a previous trial, and was then reversed in an opinion which held that a nonsuit should have been granted. 103 N. J. L. 316.
The essential facts of the case as now presented do not vary materially from the facts as presented on the former trial.
For the reasons expressed in the opinion filed on the earlier review the present judgment is reversed.